    Case: 1:17-md-02804-DAP Doc #: 2606 Filed: 09/15/19 1 of 5. PageID #: 414368



                          IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

    IN RE NATIONAL PRESCRIPTION                            Case No. 17-md-2804
    OPIATE LITIGATION                                      Judge Dan Aaron Polster

    This document relates to:
    The County of Cuyahoga v. Purdue
    Pharma L.P., et al., Case No. 17-OP-45004

    The County of Summit, Ohio, et al. v.
    Purdue Pharma L.P. et al.,
    Case No. 18-OP-45090


                  REQUEST FOR PROCEEDINGS TO BE ON THE RECORD

          On behalf of the defendants listed below,1 the undersigned liaison counsel respectfully

request that the pretrial telephonic conference currently set for September 16, 2019 at 2:30 p.m.

Eastern Time be held on the record with a court reporter present. See 28 U.S.C. § 753(b)(3)

(“Proceedings to be recorded under this section include . . . such other proceedings as . . . may be

requested by any party to the proceeding.”)




1
 AmerisourceBergen Drug Corporation, Cardinal Health, Inc., McKesson Corporation, Walgreen Co., Walgreen
Eastern Co., Henry Schein, Inc., Henry Schein Medical Systems, Inc., Janssen Pharmaceuticals, Inc., Johnson &
Johnson, Janssen Pharmaceutica, Inc. n/k/a Janssen Pharmaceuticals, Inc., and Ortho-McNeil-Janssen
Pharmaceuticals, Inc. n/k/a Janssen Pharmaceuticals, Inc., Teva Pharmaceuticals USA, Inc., Cephalon, Inc., Watson
Laboratories, Inc., Actavis LLC, Actavis Pharma, Inc. f/k/a Watson Pharma, Inc., Warner Chilcott Company, LLC,
Actavis South Atlantic LLC, Actavis Elizabeth LLC, Actavis Mid Atlantic LLC, Actavis Totowa LLC, Actavis
Kadian LLC, Actavis Laboratories UT, Inc. f/k/a Watson Laboratories, Inc.-Salt Lake City, and Actavis
Laboratories FL, Inc., f/k/a Watson Laboratories, Inc.-Florida.
Case: 1:17-md-02804-DAP Doc #: 2606 Filed: 09/15/19 2 of 5. PageID #: 414369



Dated: September 15, 2019




Respectfully Submitted,

/s/ Charles C. Lifland ___________
Charles C. Lifland
Sabrina H. Strong
O’MELVENY & MYERS LLP
400 S. Hope Street
Los Angeles, CA 90071
Tel: (213) 430-6000
clifland@omm.com
sstrong@omm.com

Attorneys for Defendants Janssen
Pharmaceuticals, Inc., Johnson & Johnson,
Janssen Pharmaceutica, Inc. n/k/a Janssen
Pharmaceuticals, Inc., and Ortho-McNeil-Janssen
Pharmaceuticals, Inc. n/k/a Janssen
Pharmaceuticals, Inc.

/s/ Steven A. Reed _
Steven A. Reed
Eric W. Sitarchuk
Rebecca J. Hillyer
MORGAN, LEWIS & BOCKIUS LLP
1701 Market Street
Philadelphia, PA 19103-2921
Telephone: +1.215.963.5000
Facsimile: +1.215.963.5001
steven.reed@morganlewis.com
eric.sitarchuk@morganlewis.com
rebecca.hillyer@morganlewis.com

Attorneys for Teva Pharmaceuticals USA, Inc.,
Cephalon, Inc., Watson Laboratories, Inc.,
Actavis LLC, Actavis Pharma, Inc. f/k/a Watson
Pharma, Inc., Warner Chilcott Company, LLC,
Actavis South Atlantic LLC, Actavis Elizabeth
LLC, Actavis Mid Atlantic LLC, Actavis Totowa
LLC, Actavis Kadian LLC, Actavis Laboratories

                                            2
Case: 1:17-md-02804-DAP Doc #: 2606 Filed: 09/15/19 3 of 5. PageID #: 414370



UT, Inc. f/k/a Watson Laboratories, Inc.-Salt Lake
City, and Actavis Laboratories FL, Inc., f/k/a
Watson Laboratories, Inc.-Florida

/s/ Geoffrey Hobart
Geoffrey Hobart
COVINGTON & BURLING LLP
One CityCenter
850 Tenth Street, NW
Washington, DC 20001-4956
Telephone: (202) 662-5281
ghobart@cov.com

Counsel for Distributor Defendant
McKesson Corporation

Co-Liaison Counsel for the Distributor
Defendants

/s/ Shannon E. McClure
Shannon E. McClure
REED SMITH LLP
Three Logan Square
1717 Arch Street, Suite 3100
Philadelphia, PA 19103
Telephone: (215) 851-8100
Fax: (215) 851-1420
smcclure@reedsmith.com

Counsel for Distributor Defendant
AmerisourceBergen Drug Corporation

Co-Liaison Counsel for the Distributor
Defendants

/s/ Enu Mainigi
Enu Mainigi
WILLIAMS & CONNOLLY LLP
725 Twelfth Street, N.W.
Washington, DC 20005
Telephone: (202) 434-5000
Fax: (202) 434-5029
emainigi@wc.com

Counsel for Distributor Defendant
Cardinal Health, Inc.


                                              3
Case: 1:17-md-02804-DAP Doc #: 2606 Filed: 09/15/19 4 of 5. PageID #: 414371




Co-Liaison Counsel for the Distributor
Defendants

/s/ John P. McDonald
John P. McDonald (TX Bar # 13549090)
C. Scott Jones (TX Bar # 24012922)
Lauren M. Fincher (TX Bar # 24069718)
Brandan J. Montminy (TX Bar # 24088080)
LOCKE LORD LLP
2200 Ross Avenue
Suite 2800
Dallas, TX 75201
Tel: (214) 740-8445
Fax: (214) 756-8110
jpmcdonald@lockelord.com
sjones@lockelord.com
lfincher@lockelord.com
brandan.montminy@lockelord.com

Attorneys for Defendants Henry Schein, Inc.
and Henry Schein Medical Systems, Inc.

/s/ Kaspar Stoffelmayr
Kaspar Stoffelmayr
BARTLIT BECK LLP
54 West Hubbard Street
Chicago, IL 60654
Telephone: (312) 494-4400
Fax: (312) 494-4440
kaspar.stoffelmayr@bartlitbeck.com

Counsel for the Walgreens Defendants

Liaison Counsel for the Chain Pharmacy
Defendants




                                              4
  Case: 1:17-md-02804-DAP Doc #: 2606 Filed: 09/15/19 5 of 5. PageID #: 414372



                                  CERTIFICATE OF SERVICE

         I, Charles C. Lifland, hereby certify that the foregoing document was served on

September 15, 2019 via electronic transfer to all counsel of record, consistent with the Court’s

order.



                                              /s/ Charles C. Lifland______
                                              Charles C. Lifland
                                              Sabrina H. Strong
                                              O’MELVENY & MYERS LLP
                                              400 S. Hope Street
                                              Los Angeles, CA 90071
                                              Tel: (213) 430-6000
                                              clifland@omm.com




                                                 5
